Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This is in response to the non-provisional application filed 03/23/2020. 
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,631,848
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 generally recited a surgical construct with a first and second terminal end, coaxial region, continuous, closed loop, which is generally recited in claims 1-5, 15-20 of the patent.
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14-20 generally recited a method of surgical repair comprising inserting an ancho, passing the first terminal end, forming a lark’s head cinch loop, passing the first terminal lend through the receiving opening, collapsing the receiving opening, advancing the collapsed lark’s head., which is generally recited in claims 6-14 of the patent.
It is clear that all the elements of claims 1-6, 14-20 are to be found in claims 1-20 of the patent.  The difference between claims 1-6, 14-20 of the application and claims 1-20 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-6, 14-20 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Allowable Subject Matter
Claims 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  claim 7 recites deconstruction the coaxial region by removing the portion of the filament from the volume of the filament in which it is disposed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4-6, 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Publication Number 2012/0130424 (Sengun et al.)
Regarding  claim 1, Sengun et al. discloses as shown in Figure 41, 42A-42D a surgical construct formed from a suture filament (filament 542, see paragraph [0102]) comprising: a first terminal end of the filament (terminal end generally indicated by 564, in Figure 42A), a second terminal end of the filament (terminal end generally indicated by 562, in Figure 42A), and an intermediate portion (sleeve 560, see paragraph [0102]) of the filament disposed along at least a portion of a length extending between the first and second terminal ends;  a coaxial region (portion of free filament limb 556  threaded through sleeve 560, see paragraph  [0102]) formed by the first terminal end being disposed within a volume of a portion of the intermediate portion;  and a continuous, closed loop (loop of filament 542 outside sleeve 560 generally indicated as A) extending from a first side of the coaxial region, the loop having a first end (point between sleeve 560 and remainder of limb 555) directly adjacent to the first side of the coaxial region and a second, opposed end (portion of limb 556 folded into sleeve 560) formed by a fold in the suture filament, wherein the second, opposed end of the loop is a first terminal end of the construct, and wherein the second terminal end of the filament extends from a second side of the coaxial region and is a second terminal end of the construct. See annotated Figure 42D (provided below):



    PNG
    media_image1.png
    260
    539
    media_image1.png
    Greyscale

Regarding claim 4, the Office interprets Sengun as discloses a length of the loop is configured to be adjusted by moving the first terminal end of the filament with respect to the coaxial region, because Sengun discloses terminal end generally indicated by 564 is configured to be threaded through the sleeve which would necessarily adjust the length of the loop. See paragraph [0103].
Regarding claim 5, Sengun  discloses wherein a pick count of the coaxial region is in 
the range of about 30 picks per 2.54 centimeters to about 60 picks per 2.54 centimeters.  See paragraph [0101].
Regarding claim 6, Sengun discloses comprising an anchor (anchor 548, see paragraph [0102]) having a filament engagement feature (filament engagement feature 550, see paragraph [0102]) at a distal end thereof, wherein the suture filament is capable of engaging the filament engagement feature such that the first terminal end of the construct extends from one side of the filament engagement feature and the second terminal end of the construct extends from an opposite side of the filament engagement feature, if it is pulled through and manipulated by hand. 
Regarding claim 14,   Sengun discloses  as shown in Figures 47, 49, 50 a surgical repair method, comprising: inserting an anchor (anchor 590, see paragraph [0106]) having a surgical construct (first filament, second filament 574, see paragraph [0105]) associated therewith in bone in proximity to detached soft tissue (S Skin, see paragraph [0062]), the surgical construct having a first terminal end and a second terminal end;  passing the first terminal end through a portion of the detached soft tissue;  passing the second terminal end through a portion of the detached soft tissue; see paragraph [0105];  forming a Lark's Head cinch loop in the second terminal end of the surgical construct after the first and second terminal ends have been passed through portions of the detached tissue, the Lark's Head cinch loop defining a receiving opening;  see paragraph [0107]; passing the first terminal end of the construct through the receiving opening;  see paragraph [0107]; collapsing the receiving opening of the Lark's Head cinch loop;  and advancing the collapsed Lark's Head cinch loop distally to bring the tissue into proximity with the bone. See paragraph [0108].
Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Publication Number 2014/0277121 (Pilgeram)
Regarding  claim 1, Pilgeram et al. discloses as shown in Figures 1, 2, 6 a surgical construct formed from a suture filament (suture device 10, see paragraph [0026]) comprising: a first terminal end of the filament (point D, see paragraph [0028]), a second terminal end of the filament (point C, see Figure 2), and an intermediate portion (portion between C and D) of the filament disposed along at least a portion of a length extending between the first and second terminal ends;  a coaxial region (portion of buried end within hollow core, see paragraph  [0031]) formed by the first terminal end being disposed within a volume of a portion of the intermediate portion;  and a continuous, closed loop (non-adustable potion 11, see paragraph [0027]) extending from a first side of the coaxial region, the loop having a first end directly adjacent to the first side of the coaxial region and a second, opposed end formed by a fold in the suture filament, wherein the second, opposed end of the loop is a first terminal end of the construct, and wherein the second terminal end of the filament extends from a second side of the coaxial region and is a second terminal end of the construct.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2014/0277121 (Pilgeram)
Regarding claim 2, Pilgeram fails to disclose wherein a length of the coaxial region is at least about 15.24 centimeters 


Pilgeram, recognizes the length of the coaxial region is a result effective variable for the purpose of creating more friction between the inside of the filament and terminal end holding it in place. See paragraph [0033]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to modify the surgical construct disclosed by Pilgeram such that the length of the coaxial region is at least about 15.24 centimeters because it would only represent the optimization of a result effective  variable and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2014/0277121 (Pilgeram) in view of U.S. Patent Publication Number 2003/0023268 (Lizardi)
Regarding claim 3, Pilgeram fails to disclose wherein a length of the loop is at least about 20.32 centimeters.
Lizardi, from the same field of endeavor teaches a similar surgical construct with a loop as shown in Figure 9, where a length of the loop is at least about 20.32 centimeters (20 inches is 50.8 cm which is at least about 20.32 cm) for the purpose of connecting tissue of certain dimensions. See paragraph [0057].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed to modify the surgical construct disclosed by Pilgeram by substituting the length of the loop disclosed by Lizardi for the length of the loop disclosed by Pilgeram in order to connect tissue of certain dimensions or because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claim 15, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication Number 2012/0130424 (Sengun et al.)
Regarding claim 8, Sengun discloses the surgical construct is formed from a surgical filament having a first terminal end, a second terminal end, and an intermediate portion extending therebetween, with the first terminal end of the construct being the first terminal end of the filament, and the second terminal end of the construct having a loop. See Figure 47.
Sengun fails to disclose the second terminal end of the construct having a loop formed by the second terminal end of the filament being disposed in a portion of the intermediate portion of the filament in the embodiment in Figure 47.
	In a related embodiment, Sengun discloses as shown in Figure 41, 42A-42D a surgical construct with a second terminal end of the construct having a loop formed by the second terminal end of the filament being disposed in a portion of the intermediate portion of the filament.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method disclosed by Sengun by substituting the surgical construct shown in Figures 47, 49, 50 for the one taught in Figure 41, 42A-42D because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/RICHARD G LOUIS/                    Primary Examiner, Art Unit 3771